


Exhibit No. 10.5




PDC Energy, Inc.
Amended and Restated
2010 Long-Term Equity Compensation Plan
June 6, 2013


(as amended on January 13, 2015)


I.
ESTABLISHMENT, OBJECTIVES AND DURATION

A.ESTABLISHMENT OF THE PLAN. PDC Energy, Inc., a Nevada corporation (hereinafter
referred to as the “Company”), hereby amends, restates and renames the incentive
compensation plan previously known as the “2010 Petroleum Development
Corporation Long-Term Equity Compensation Plan”, as set forth in this document
(the “Plan”). The Plan permits the grant of Nonqualified Stock Options,
Incentive Stock Options, Stock Appreciation Rights, Restricted Stock, Restricted
Stock Units, Performance Shares and Performance Units.
The 2010 Petroleum Development Corporation Long-Term Equity Compensation Plan
was originally adopted effective April 1, 2010 and was approved by the Company's
stockholders on June 4, 2010.   This amended and restated version of the Plan
became effective as of June 6, 2013 upon approval of the Company's stockholders
(the “Effective Date”). The Plan shall remain in effect as provided in
Section I.C hereof. In its current format, the Plan incorporates amendments made
on January 13, 2015.
B.OBJECTIVES OF THE PLAN. The objectives of the Plan are to optimize the
profitability and growth of the Company through incentives which are consistent
with the Company's goals and which link the personal interests of Participants
to those of the Company's stockholders; to provide Participants with an
incentive for excellence in individual performance; and to promote teamwork
among Participants.
It is also intended with respect to the Non-Employee Directors of the Company
that the Compensation Committee be able to choose from among Awards of
Non-Qualified Stock Options, Stock Appreciation Rights, Restricted Stock and
Restricted Stock Units which will (a) permit Non-Employee Directors to increase
their ownership and proprietary interest in the Company and enhance their
identification with the interests of the Company's stockholders, (b) provide a
means of compensating Non-Employee Directors that will help attract qualified
candidates to serve as Non-Employee Directors, and (c) induce incumbent
Non-Employee Directors to continue to serve if the Board desires that they
remain on the Board.
C.DURATION OF THE PLAN. This amended and restated version of the Plan became
effective on the Effective Date, as described in Section I.A hereof, and shall
remain in effect, subject to the right of the Board of Directors to amend or
terminate the Plan at any time pursuant to Article XV hereof, until all Shares
subject to it shall have been purchased or acquired according to the Plan's
provisions. However, in no event may an Award be granted under the Plan on or
after June 5, 2023.
II.DEFINITIONS
Whenever used in the Plan, the following terms shall have the meanings set forth
below, and when the meaning is intended, the initial letter of the word shall be
capitalized:
A.“AFFILIATE” shall have the meaning ascribed to such term in Rule 12b-2 of the
General Rules and Regulations of the Exchange Act.
B.“AWARD” means, individually or collectively, a grant under this Plan of
Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Shares or Performance
Units.
C.“AWARD AGREEMENT” means an agreement entered into by the Company and each
Participant setting forth the terms and provisions applicable to Awards granted
under this Plan.
D.“BENEFICIAL OWNER” or “BENEFICIAL OWNERSHIP” shall have the meaning ascribed
to such term in Rule 13d-3 of the General Rules and Regulations under the
Exchange Act.
E.“BOARD” or “BOARD OF DIRECTORS” means the Board of Directors of the Company.
F.“CHANGE IN CONTROL” shall be deemed to have occurred as of the first day that
any one or more of the following conditions shall have been satisfied:

1

--------------------------------------------------------------------------------




1.
the “Beneficial Ownership” of securities as defined in Rule 13d-3 under the
Exchange Act representing more than thirty-three percent (33%) of the combined
voting power of the Company is acquired by any “person” as defined in
Section 3(a)(9) of the Exchange Act (other than the Company, any trustee or
other fiduciary holding securities under an employee benefit plan of the
Company, or any corporation owned, directly or indirectly, by the stockholders
of the Company in substantially the same proportions as their ownership of stock
of the Company); or

2.
the consummation of the transactions contemplated by a definitive agreement to
merge or consolidate the Company with or into another corporation or to sell or
otherwise dispose of all or substantially all of its assets, or the approval by
the stockholders of a plan of liquidation; or

3.
during any period of three consecutive years, individuals who at the beginning
of such period were members of the Board cease for any reason to constitute at
least a majority thereof (unless the election, or the nomination for election by
the Company's stockholders, of each new director was approved by a vote of at
least a majority of the directors then still in office who were directors at the
beginning of such period or whose election or nomination was previously so
approved).

Notwithstanding the foregoing, with respect to any Award subject to Code
Section 409A, a “Change in Control” of the Company is deemed to have occurred as
of the first day that any one or more of the following conditions shall have
been satisfied:
4.
Change in Ownership: A change in ownership of the Company occurs on the date
that any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than fifty percent (50%) of the total fair market
value or total voting power of the stock of the Company, excluding the
acquisition of additional stock by a person or more than one person acting as a
group who is considered to own more than fifty percent (50%) of the total fair
market value or total voting power of the stock of the Company.

5.
Change in Effective Control: A change in effective control of the Company occurs
only on either of the following dates:

a.
The date any one person, or more than one person acting as a group, acquires (or
has acquired during the twelve (12) month period ending in the date of the most
recent acquisition by such person or persons) ownership of stock of the Company
possessing 30% or more of the total voting power of the stock of the Company; or

b.
The date a majority of the members of the Board is replaced during any
(12) month period by directors whose appointment or election is not endorsed by
a majority of the members of the board of directors before the date of the
appointment or election; provided that this paragraph (b) shall apply only to
the company for which no other corporation is a majority shareholder.

6.
Change in Ownership of Substantial Assets: A change in the ownership of a
substantial portion of the Company's assets occurs on the date that any one
person, or more than one person acting as a group, acquires (or has acquired
during the twelve (12) month period ending on the date of the most recent
acquisition by such person or persons) assets from the Company that have a total
gross fair market value equal to or more than ninety percent (90%) of the total
gross fair market value of the assets of the Company, or the value of the assets
being disposed of, determined without regard to any liabilities associated with
such assets.

It is the intent that this definition be construed to satisfy the definition of
“Change of Control” as defined under Internal Revenue Code Section 409A and the
applicable Treasury Regulations, as amended from time to time.
G.“CODE” means the Internal Revenue Code of 1986, as amended from time to time.
H.“COMMITTEE” means any committee appointed by the Board to administer the Plan,
as specified in Article III herein.
I.“COMPANY” means PDC Energy, Inc., a Nevada corporation, including any and all
Subsidiaries, and any successor thereto as provided in Article XX herein.
J.“COVERED EMPLOYEE” means a Participant who, as of the date of vesting and/or
payout of an Award, as applicable, is one of the group of “covered employees,”
as defined in Code Section 162(m) and the regulations promulgated under Code
Section 162(m), or any successor statute.

2

--------------------------------------------------------------------------------




K.“DIRECTOR” means any individual who is a member of the Board of Directors of
the Company or any Subsidiary; provided, however, that any Director who is
employed by the Company shall be considered an Employee under the Plan.
L.“DISABILITY” with respect to any Award, a Participant shall be considered
Disabled if the Participant:
1.
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, or

2.
is, by reason of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, receiving income replacement
benefits for a period of not less than three (3) months under an accident and
health plan covering Employees of the Company.

M.“EFFECTIVE DATE” shall have the meaning ascribed to such term in Section I.A
hereof.
N.“EMPLOYEE” means any full-time, active employee of the Company or its
Subsidiaries. Directors who are not employed by the Company shall not be
considered Employees under this Plan.
O.“EXCHANGE ACT” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor act thereto.
P.“FAIR MARKET VALUE” shall be the officially reported closing sale price of
Shares on the principal securities exchange on which the Shares are traded or,
if there is no such sale on the relevant date, then on the last previous day on
which there was such a sale.
Q.“FREESTANDING SAR” means an SAR that is granted independently of any Options,
as described in Article VII herein.
R.“INCENTIVE STOCK OPTION” or “ISO” means an option to purchase Shares granted
under Article VI herein and which is designated as an Incentive Stock Option and
which is intended to meet the requirements of Code Section 422.
S.“INSIDER” shall mean an individual who is, on the relevant date, an officer,
director or more than ten percent (10%) Beneficial Owner of any class of the
Company's equity securities that is registered pursuant to Section 12 of the
Exchange Act, all as defined under Section 16 of the Exchange Act.
T.“NON-EMPLOYEE DIRECTOR” shall mean a Director who is not also an Employee.
U.“NON-QUALIFIED STOCK OPTION” or “NQSO” means an option to purchase Shares
granted under Article VI herein and which is not intended to meet the
requirements of Code Section 422.
V.“OPTION” means an Incentive Stock Option or a Nonqualified Stock Option, as
described in Article VI herein.
W.“OPTION PRICE” means the price at which a Share may be purchased by a
Participant pursuant to an Option.
X.“PARTICIPANT” means an Employee or Non-Employee Director who has been selected
to receive an Award or a current or former Employee or Non-Employee Director who
has an outstanding Award granted under the Plan.
Y.“PERFORMANCE-BASED EXCEPTION” means the performance-based exception from the
tax deductibility limitations of Code Section 162(m).
Z.“PERFORMANCE SHARE” means an Award granted to a Participant (other than a
Non-Employee Director), as described in Article X herein, that shall have an
initial value equal to the Fair Market Value of a Share on the date of grant.
AA.“PERFORMANCE UNIT” means an Award granted to a Participant (other than a
Non-Employee Director), as described in Article X herein, that shall have an
initial value that is established by the Committee on the date of grant.
AB.“PERIOD OF RESTRICTION” means the period during which the transfer of Shares
of Restricted Stock or Restricted Stock Units is limited in some way (based on
the passage of time, the achievement of performance goals or upon the occurrence
of other events as determined by the Committee, at its discretion, as specified
in the Award Agreement), and the Shares are subject to a substantial risk of
forfeiture, as provided in Article VIII and Article IX herein.
AC.“PERSON” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d) thereof.
AD.“RESTRICTED STOCK” means an Award granted to a Participant pursuant to
Article VIII herein.
AE.“RESTRICTED STOCK UNIT” or “RSU” means an award granted to a Participant
pursuant to Article IX herein.

3

--------------------------------------------------------------------------------




AF.“SEPARATION FROM SERVICE” means a termination of employment or other
separation from service as described in Code Section 409A and the regulations
thereunder.
AG.“SHARES” means the shares of common stock of the Company.
AH.“SPECIFIED EMPLOYEE” means, with respect to the Company or any of its
Subsidiaries, and determined as of the date of an individual's separation from
service from the Company (1) any officer during the prior twelve (12) month
period with annual compensation in excess of $145,000 (as adjusted from time to
time under the Code), (2) a 5-percent owner of the Company's outstanding equity
stock during the prior twelve (12) month period or (3) a 1-percent owner of the
Company's outstanding equity stock during the prior (12) month period with
annual compensation in excess of $150,000 (as adjusted from time under Code),
provided that the Company or any of its Subsidiaries is publicly-traded within
the meaning of Code Section 409A on the date of determination.
AI.“STOCK APPRECIATION RIGHT” or “SAR” means an Award, granted alone or, in
connection with a related Option, designated as an SAR, pursuant to the terms of
Article VII herein.
AJ.“SUBSIDIARY” means any corporation, partnership, joint venture or other
entity in which the Company has a majority voting interest (including all
divisions, affiliates and related entities).
AK.“TANDEM SAR” means an SAR that is granted in connection with a related Option
pursuant to Article VII herein, the exercise of which shall require forfeiture
of the right to purchase an equal number of Shares under the related Option (and
when a Share is purchased under the Option, the Tandem SAR shall similarly be
canceled as to the same number of Shares).
III.ADMINISTRATION
A.THE COMMITTEE. The Plan shall be administered by Board or a Committee of the
Board consisting of not less than two Directors who meet the “Non-Employee
Director” requirements of Rule 16b-3 promulgated by the Securities and Exchange
Commission under the Exchange Act, the “Independent Director” requirements of
Nasdaq Listing Rule 5605(a), and the outside director requirements of Code
Section 162(m), or by any other committee appointed by the Board, provided the
members of such committee meet such requirements.
B.AUTHORITY OF THE COMMITTEE. Except as limited by law or by the Articles of
Incorporation or Bylaws of the Company, and subject to the provisions herein,
the Board or the Committee shall have full power to select Employees and
Non-Employee Directors who shall participate in the Plan; determine the sizes
and types of Awards; determine the terms and conditions of Awards in a manner
consistent with the Plan; construe and interpret the Plan and any agreement or
instrument entered into under the Plan; establish or amend rules and regulations
for the Plan's administration; and (subject to the provisions of Article XV
herein) amend the terms and conditions of any outstanding Award to the extent
such terms and conditions are within the discretion of the Board or the
Committee as provided in the Plan. Further, the Board or the Committee is
empowered hereby to make all other determinations which may be necessary or
advisable for the administration of the Plan. As permitted by law, the Board or
the Committee may delegate its authority as identified herein.
C.DECISIONS BINDING. All determinations and decisions made by the Board or the
Committee pursuant to the provisions of the Plan and all related orders and
resolutions of the Board shall be final, conclusive and binding on all persons,
including the Company, its stockholders, Directors, Employees, Participants and
their estates and beneficiaries.
IV.SHARES SUBJECT TO THE PLAN AND MAXIMUM AWARDS
A.NUMBER OF SHARES AVAILABLE FOR GRANTS. Subject to the continued application of
Sections IV.B and IV.C herein, the maximum number of Shares with respect to
which Awards may be granted to Participants under the Plan shall be: (i)
1,400,000, which is the number of Shares originally approved under the Plan as
of June 4, 2010, minus (ii) the number of such Shares that are permanently
unavailable for issuance under the Plan as of the Effective Date by virtue of
application of Section IV.B prior to the Effective Date, plus (iii) an
additional 1,600,000 Shares. Shares issued under the Plan may be either
authorized but unissued Shares, treasury Shares or any combination thereof.
Unless and until the Committee determines that an Award to a Covered Employee is
not designed to comply with the Performance-Based Exception, the following rules
shall apply to grants of Awards to Covered Employees under the Plan, subject to
Sections IV.B and IV.C.
1.
STOCK OPTIONS: The maximum aggregate number of Shares that may be subject to
Stock Options granted in any one fiscal year to any one Participant shall be
eight hundred thousand (800,000).

2.
SARs: The maximum aggregate number of shares that may be granted in the form of
SARs granted in any one fiscal year to any one Participant shall be eight
hundred thousand (800,000).


4

--------------------------------------------------------------------------------




3.
RESTRICTED STOCK: The maximum aggregate grant with respect to Awards of
Restricted Stock which are granted in any one fiscal year to any one Participant
shall be four hundred thousand (400,000) Shares.

4.
RESTRICTED STOCK UNITS: The maximum aggregate number of Shares that may be
covered by grants of Restricted Stock Units in any one fiscal year to any one
Participant shall be four hundred thousand (400,000) Shares; provided, however,
that the maximum aggregate grant of Restricted Stock and Restricted Stock Units
for any one fiscal year shall be coordinated so that in no event shall any one
Participant receive Awards covering more than the four hundred thousand
(400,000) Shares taking into account all such grants.

5.
PERFORMANCE SHARES: The maximum aggregate payout (determined as of the event of
the applicable performance period) with respect to Awards of Performance Shares
which are granted in any one fiscal year to any one Participant shall be equal
to the Fair Market Value of four hundred thousand (400,000) Shares.

6.
PERFORMANCE UNITS: The maximum aggregate payout (determined as of the end of the
applicable performance period) with respect to Awards of Performance Units which
are granted in any one fiscal year to any one Participant shall be equal to five
million dollars ($5,000,000).

B.ADJUSTMENTS FOR AWARDS AND PAYOUTS. Unless determined otherwise by the
Committee, the following Awards and payouts will reduce, on a one-for-one basis,
the number of Shares available for issuance under the Plan:
1.
An Award of an Option;

2.
An Award of a SAR that may be settled in Shares;

3.
An Award of Restricted Stock;

4.
An Award of a Restricted Stock Unit that may be settled in Shares;

5.
A Performance Share Award that may be settled in Shares; and

6.
A Performance Unit Award that may be settled in Shares.

Unless determined otherwise by the Committee, the following transactions will
restore, on a one-for-one basis, the number of Shares available for issuance
under the Plan:
7.
A payout of a SAR or a Tandem SAR, or any other Award, in cash;

8.
A cancellation, termination, expiration, forfeiture or lapse for any reason
(with the exception of the termination of a Tandem SAR upon exercise of the
related Options, or the termination of a related Option upon exercise of the
corresponding Tandem SAR) of any Award payable in Shares;

9.
Shares tendered in payment of the exercise price of an Option;

10.
Shares withheld for payment of federal, state or local taxes;

11.
Shares repurchased by the Company with proceeds collected in connection with the
exercise of outstanding Options; and

12.
Shares withheld or retained in connection with the exercise of SARs (i.e. only
the net Shares issued, as opposed to the full number of Shares underlying the
exercised portion of the SAR, shall count against and reduce the number of
Shares available for issuance under the Plan).

C.ADJUSTMENTS IN AUTHORIZED SHARES. In the event of any change in corporate
capitalization such as a stock split or stock dividend, or a corporate
transaction such as any merger, consolidation, separation, including a spin-off,
or other distribution of stock or property of the Company, any reorganization
(whether or not such reorganization comes within the definition of such term in
Code Section 368) or any partial or complete liquidation of the Company, such
adjustment shall be made in the number and class of Shares which are reserved
and may be delivered under Section IV.A, in the number and class of and/or price
of Shares subject to outstanding Awards granted under the Plan, and in the Award
limits set forth in subsections IV.A.1 through IV.A.6, inclusive as may be
determined to be appropriate and equitable by the Committee, in its sole
discretion, to prevent dilution or enlargement of rights; provided, however,
that the number of Shares subject to any Award shall always be a whole number.
V.ELIGIBILITY AND PARTICIPATION
A.ELIGIBILITY. Persons eligible to participate in this Plan include officers and
certain key salaried Employees of the Company with potential to contribute to
the success of the Company or its Subsidiaries, including Employees who are

5

--------------------------------------------------------------------------------




members of the Board. Notwithstanding the foregoing, Non-Employee Directors of
the Company shall be eligible to participate in the Plan with respect to Awards
of Non-Qualified Stock Options, SARs, Restricted Stock and Restricted Stock
Units, as specified in Article VI, Article VII, Article VIII and Article IX.
Except as otherwise specifically provided in this Plan, the Committee shall
determine the terms and conditions of any such Awards to Non-Employee Directors,
including the terms and conditions which shall apply upon a termination of the
Non-Employee Director's service as a member of the Board, and shall have full
power and authority in its discretion to administer such Awards, subject to the
terms of the Plan and applicable law.
B.ACTUAL PARTICIPATION. Subject to the provisions of the Plan, the Committee
may, from time to time, select in its sole and broad discretion, upon or without
the recommendation of officers of the Company, from all eligible Employees those
to whom Awards shall be granted, and shall determine the nature and amount of
each Award.
C.MINIMUM VESTING SCHEDULE. Except as provided below: (1) all Awards granted to
Employees under this Plan that vest based on the passage of time shall vest no
more rapidly than pro-rata over a three (3) year period from the date of grant
(excluding any accelerated vesting as a result of a Participant's termination of
employment, a Change in Control, or similar items); and (2) all Awards granted
to Employees under this Plan that vest based on the achievement of specific
performance measures shall vest no more rapidly than one (1) year from the date
of grant (excluding any accelerated vesting as a result of a Participant's
termination of employment, a Change in Control, or similar items) .
Notwithstanding the foregoing, up to ten percent (10%) of the total number of
Shares authorized by the Board and the stockholders for issuance under the Plan
since its inception on April 1, 2010 may be granted to Employees pursuant to
Awards (including Awards granted prior to June 6, 2013) with more accelerated
time-based or performance-based vesting schedules, as applicable, than those
described above. The Committee may adopt reasonable counting procedures similar
to those in Section IV.B., above, to determine whether the ten percent (10%)
limit in the preceding sentence has been attained. The Committee may also apply
reasonable rules and rounding conventions to determine whether an Award complies
with the above-referenced minimum vesting schedules.
VI.STOCK OPTIONS
A.GRANT OF OPTIONS. Subject to the terms and provisions of the Plan, Options may
be granted to Participants in such number, and upon such terms, and at any time
and from time to time as shall be determined by the Committee. For purposes of
this Article VI, with respect to NQSOs only, the term “Participant” shall
include Non-Employee Directors of the Company.
B.AWARD AGREEMENT. Subject to Section V.C, each Option grant shall be evidenced
by an Award Agreement that shall specify the Option Price, the duration of the
Option, the number of Shares to which the Option pertains, and such other
provisions as the Committee shall determine. The Award Agreement also shall
specify whether the Option is intended to be an ISO within the meaning of Code
Section 422, or an NQSO, whose grant is intended not to fall under the
provisions of Code Section 422.
C.OPTION PRICE. The Option Price for each grant of an Option under this Plan
shall be at least equal to one hundred percent (100%) of the Fair Market Value
of a Share on the date the Option is granted. Notwithstanding the foregoing, no
ISO shall be granted to any person who, immediately prior to the grant, owns
stock possessing more than ten percent (10%) of the total combined voting power
of all classes of stock of the Company, unless the Option Price is at least one
hundred ten percent (110%) of the Fair Market Value of a Share on the date of
grant of the Option.
D.DURATION OF OPTIONS. Each Option granted to a Participant shall expire at such
time as the Committee shall determine at the time of grant; provided, however,
that no Option shall be exercisable later than the tenth (10th) anniversary
following the date of its grant and provided further that no Option that is an
ISO shall be exercisable later than the fifth (5th) anniversary following the
date of its grant to a Participant, who at the time of such grant owns stock
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company.
E.EXERCISE OF OPTIONS. Options granted under this Article VI shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve, which need not be the same for
each grant or for each Participant.
F.PAYMENT. Options granted under this Article VI shall be exercised by the
delivery of a written notice of exercise to the Company, setting forth the
number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares.
The Option Price upon exercise of any Option shall be payable to the Company in
full either: (a) in cash or its equivalent; or (b) by tendering previously
acquired Shares having an aggregate Fair Market Value at the time of exercise
equal to the total Option Price (provided that the Shares which are tendered
must have been held by the Participant for at least six months prior to their
tender to satisfy the Option Price); or (c) by a combination of (a) and (b).
The Committee may also (a) allow cashless exercise as permitted under Federal
Reserve Board's Regulation T, subject to applicable securities law restrictions,
(b) cashless exercise by the Participant by the Company's withholding of Shares
issuable

6

--------------------------------------------------------------------------------




upon exercise of an Option, or (c) by any other means which the Committee
determines to be consistent with the Plan's purpose and applicable law.
Subject to any governing rules or regulations, as soon as practicable after
receipt of a written notification of exercise and full payment, the Company
shall deliver to the Participant, in the Participant's name, Share certificates
in an appropriate amount based upon the number of Shares purchased under the
Option(s).
G.RESTRICTIONS ON SHARE TRANSFERABILITY. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Article VI as it may deem advisable, including, without
limitation, restrictions under applicable federal securities laws, under the
requirements of any stock exchange or market upon which such Shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to such Shares.
H.TERMINATION OF EMPLOYMENT BY A PARTICIPANT WHO IS AN EMPLOYEE. With respect to
a Participant who is an Employee, each Option Award Agreement shall set forth
the extent to which the Participant shall have the right to exercise the Option
following termination of the Participant's employment with the Company. Such
provisions shall be determined in the sole discretion of the Committee but shall
conform to the limitations established in Section VI.D, shall be included in the
Award Agreement entered into with each Participant, need not be uniform among
all Options issued pursuant to this Article VI, and may reflect distinctions
based on the reasons for termination of employment.
I.NONTRANSFERABILITY OF OPTIONS.
1.
INCENTIVE STOCK OPTIONS. No ISO granted under the Plan may be sold, transferred,
pledged, assigned or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, all ISOs granted to a
Participant under the Plan shall be exercisable during his or her lifetime only
by such Participant or the Participant's legal representative (to the extent
permitted under Code Section 422).

2.
NONQUALIFIED STOCK OPTIONS. No NQSO granted under this Article VI may be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, all NQSOs
granted to a Participant under this Article VI shall be exercisable during his
or her lifetime only by such Participant or the Participant's legal
representative.

VII.SARs
A.GRANT OF SARs. Subject to the terms and conditions of the Plan, SARs may be
granted to Participants at any time and from time to time as shall be determined
by the Committee. The Committee may grant Freestanding SARs, Tandem SARs or any
combination of these forms of SAR. For purposes of this Article VII, the term
“Participant” shall include Non-Employee Directors of the Company; provided,
however, that a Tandem SAR may not be granted to a Non-Employee Director unless
the related Option is a NQSO.
The Committee shall have complete discretion in determining the number of SARs
granted to each Participant (subject to Article IV herein) and, consistent with
the provisions of the Plan, in determining the terms and conditions pertaining
to such SARs.
The grant price of a Freestanding SAR shall equal the Fair Market Value of a
Share on the date of grant of the SAR. The grant price of Tandem SARs shall
equal the Option Price of the related Option.
B.EXERCISE OF TANDEM SARS. Tandem SARs may be exercised for all or part of the
Shares subject to the related Option upon the surrender of the right to exercise
the equivalent portion of the related Option. A Tandem SAR may be exercised only
with respect to the Shares for which its related Option is then exercisable.
Notwithstanding any other provision of this Plan to the contrary, with respect
to a Tandem SAR granted to an Employee in connection with an ISO: (i) the Tandem
SAR will expire no later than the expiration of the underlying ISO; (ii) the
value of the payout with respect to the Tandem SAR may be for no more than one
hundred percent (100%) of the difference between the Option Price of the
underlying ISO and the Fair Market Value of the Shares subject to the underlying
ISO at the time the Tandem SAR is exercised; and (iii) the Tandem SAR may be
exercised only when the Fair Market Value of the Shares subject to the ISO
exceeds the Option Price of the ISO.
C.EXERCISE OF FREESTANDING SARS. Freestanding SARs may be exercised upon
whatever terms and conditions the Committee, in its sole discretion, imposes
upon them.
D.SAR AGREEMENT. Subject to Section V.C, each SAR grant shall be evidenced by an
Award Agreement that shall specify the grant price, the term of the SAR, and
such other provisions as the Committee may determine.

7

--------------------------------------------------------------------------------




E.TERM OF SARS. The term of an SAR granted under the Plan shall be determined by
the Committee, in its sole discretion; provided, however, that such term shall
not exceed ten (10) years.
F.PAYMENT OF SAR AMOUNT. Upon exercise of an SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:
1.
the difference between the Fair Market Value of a Share on the date of exercise
over the grant price; by

2.
the number of Shares with respect to which the SAR is exercised.

At the discretion of the Committee, the payment upon SAR exercise may be in
cash, in Shares of equivalent value, or in some combination thereof. The
Committee's determination regarding the form of SAR payout shall be set forth in
the Award Agreement pertaining to the grant of the SAR.
G.TERMINATION OF EMPLOYMENT BY A PARTICIPANT WHO IS AN EMPLOYEE. With respect to
a Participant who is an Employee, each SAR Award Agreement shall set forth the
extent to which the Participant shall have the right to exercise the SAR
following termination of the Participant's employment with the Company and/or
its Subsidiaries. Such provisions shall be determined in the sole discretion of
the Committee, shall be included in the Award Agreement entered into with
Participants, need not be uniform among all SARs issued pursuant to the Plan and
may reflect distinctions based on the reasons for termination of employment.
H.NONTRANSFERABILITY OF SARS. No SAR granted under the Plan may be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, all SARs
granted to a Participant under the Plan shall be exercisable during his or her
lifetime only by such Participant or the Participant's legal representative.
VIII.RESTRICTED STOCK
A.GRANT OF RESTRICTED STOCK. Subject to the terms and provisions of the Plan,
the Committee, at any time and from time to time, may grant Shares of Restricted
Stock to Participants in such amounts as the Committee shall determine. For
purposes of this Article VIII, the term “Participant” shall include Non-Employee
Directors of the Company.
B.RESTRICTED STOCK AGREEMENT. Subject to Section V.C, each Restricted Stock
grant shall be evidenced by a Restricted Stock Award Agreement that shall
specify the Period(s) of Restriction, the number of Shares of Restricted Stock
granted and such other provisions as the Committee shall determine.
C.NONTRANSFERABILITY. Except as provided in this Article VIII and subject to
federal securities laws, the Shares of Restricted Stock granted under the Plan
may not be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated until the end of the applicable Period of Restriction established
by the Committee and specified in the Restricted Stock Award Agreement, or upon
earlier satisfaction of any other conditions, as specified by the Committee in
its sole discretion and as set forth in the Restricted Stock Award Agreement.
All rights with respect to the Restricted Stock granted to a Participant under
the Plan shall be available during his or her lifetime only to such Participant
or the Participant's legal representative for the Period of Restriction.
D.OTHER RESTRICTIONS. Subject to Article XI herein, the Committee may impose
such other conditions and/or restrictions on any Shares of Restricted Stock
granted pursuant to the Plan as it may deem advisable including, without
limitation, a requirement that Participants pay a stipulated purchase price for
each Share of Restricted Stock, restrictions based upon the achievement of
specific performance goals (Company-wide, divisional and/or individual),
time-based restrictions on vesting following the attainment of the performance
goals and/or restrictions under applicable federal or state securities laws.
The Company may retain the certificates representing Shares of Restricted Stock
in the Company's possession until such time as all conditions and/or
restrictions applicable to such Shares have been satisfied.
Except as otherwise provided in this Article VIII and subject to Federal
securities laws, Shares of Restricted Stock covered by each Restricted Stock
grant made under the Plan shall become freely transferable by the Participant
after the last day of the applicable Period of Restriction.
E.VOTING RIGHTS. Participants holding Shares of Restricted Stock granted
hereunder may be granted the right to exercise full voting rights with respect
to those Shares during the Period of Restriction.
F.DIVIDENDS AND OTHER DISTRIBUTIONS. During the Period of Restriction,
Participants holding Shares of Restricted Stock granted hereunder shall be
credited with regular cash dividends paid with respect to the underlying Shares
while they are so held. The Committee may apply any restrictions to the
dividends that the Committee deems appropriate. Without limiting the generality
of the preceding sentence, if the grant or vesting of Restricted Stock granted
to a Covered Employee is designed to comply with the requirements of the
Performance-Based Exception, the Committee may apply any restrictions it

8

--------------------------------------------------------------------------------




deems appropriate to the payment of dividends declared with respect to such
Restricted Stock, such that the dividends and/or the Restricted Stock maintain
eligibility for the Performance-Based Exception. Notwithstanding anything to the
contrary herein, (i) dividends accrued on Restricted Stock will only be paid if
the Restricted Stock vests; and (ii) for any Award that is governed by Code
Section 409A regarding non-qualified deferred compensation, the Committee shall
establish the schedule of any payments of dividends in accordance with the
requirements of Code Section 409A or any guidance promulgated thereunder.
G.TERMINATION OF EMPLOYMENT BY A PARTICIPANT WHO IS AN EMPLOYEE. With respect to
a Participant who is an Employee, each Restricted Stock Award Agreement shall
set forth the extent to which the Participant shall have the right to receive
nonvested Restricted Shares following termination of the Participant's
employment with the Company. Such provisions shall be determined in the sole
discretion of the Committee, shall be included in the Award Agreement entered
into with each Participant, need not be uniform among all Shares of Restricted
Stock issued pursuant to the Plan and may reflect distinctions based on the
reasons for termination of employment.
H.ADDITIONAL PROVISIONS RELATED TO RESTRICTED STOCK AWARDS TO NON-EMPLOYEE
DIRECTORS.
1.
AWARD DATES. Effective as of the date specified by the Committee in its sole
discretion, each Non-Employee Director will be awarded such number of Shares of
Restricted Stock as determined by the Board, after consideration of the
recommendation of the Committee. Non-Employee Directors may, but need not, be
awarded the same number of Shares of Restricted Stock. A Non-Employee Director
who is first elected to the Board on a date subsequent to the date specified by
the Committee in its sole discretion will be awarded such number of Shares of
Restricted Stock as of such date of election as determined by the Board, after
consideration of the recommendation of the Committee.

2.
DIVIDEND RIGHTS OF HOLDERS OF RESTRICTED STOCK. Notwithstanding Section VIII.F.,
upon issuance of a Restricted Stock Agreement, the Non-Employee Director in
whose name the Restricted Stock Agreement is registered will, subject to the
provisions of the Plan, have the right to receive immediately all cash dividends
and other cash distributions thereon.

3.
PERIOD OF RESTRICTION. Restricted Stock will be subject to forfeiture as set
forth in Section VIII.H.4. and the other provisions of the Plan during the
Period of Restriction commencing on the date as of which the Restricted Stock is
awarded (the “Award Date”) and ending on the earliest of the first to occur of
the following:

a.
the retirement of the Non-Employee Director from the Board in compliance with
the Board's retirement policy as then in effect;

b.
the termination of the Non-Employee Director's service on the Board as a result
of the Non-Employee Director's not being nominated for reelection by the Board;

c.
the termination of the Non-Employee Director's service on the Board because of
the Non-Employee Director's resignation or failure to stand for reelection with
the consent of the Company's Board (which means approval by at least 80% of the
Directors voting, with the affected Non-Employee Director abstaining);

d.
the termination of the Non-Employee Director's service on the Board because the
Non-Employee Director, although nominated for reelection by the Board, is not
reelected by the stockholders;

e.
the termination of the Non-Employee Director's service on the Board because of
(i) the Non-Employee's Director's resignation at the request of the Nominating
and Governance Committee of the Board (or successor committee), (ii) the
Non-Employee Director's removal by action of the stockholders or by the Board,
or (iii) a Change in Control of the Company;

f.
the termination of the Non-Employee Director's service on the Board because of
Disability or death; or

g.
the vesting of the Restricted Stock.

Section VIII.H.3.a. through g. above are subject to the further restrictions
that a removal or resignation for “Cause” will be deemed to not constitute
completion of the Period of Restriction and will result in a forfeiture of
Restricted Stock not previously vested under Section VIII.I.4. For purposes of
this Plan, “Cause” will be a good faith determination by the Board that the
Non-Employee Director (i) failed to substantially perform his or her duties
(other than a failure resulting from his or her incapacity due to

9

--------------------------------------------------------------------------------




physical or mental illness) after a written demand for substantial performance
has been delivered to him or her by the Board, which demand specifically
identifies the manner in which the Board believes such Non-Employee Director has
not substantially performed his or her duties; (ii) has engaged in conduct the
consequences of which are materially adverse to the Company, monetarily or
otherwise; or (iii) has pleaded guilty or nolo contendere to or been convicted
of a felony. The Non-Employee Director will not be deemed to have been
terminated for Cause unless there will have been delivered to the Non-Employee
Director a letter from the Board setting forth the reasons for the Company's
termination of the Non-Employee Director for Cause and, with respect to (i) or
(ii), stating that the Non-Employee Director has failed to cure such reason for
termination within thirty (30) days after the Non-Employee Director's receipt of
such notice.
4.
FORFEITURE OF RESTRICTED STOCK. As of the date (“Termination Date”) a
Non-Employee Director ceases to be a member of the Board for any reason,
including but not limited to removal or resignation for Cause, the Non-Employee
Director shall forfeit to the Company all Restricted Stock awarded to the
Non-Employee Director for which the Period of Restriction has not ended pursuant
to Section VIII.H.3. as of or prior to the Termination Date.

IX.RESTRICTED STOCK UNITS
A.GRANT OF RESTRICTED STOCK UNITS. Subject to the terms of the Plan, Restricted
Stock Units may be granted to Participants in such amounts and upon such terms,
and at any time and from time to time, as shall be determined by the Committee.
For purposes of this Article IX, the term “Participant” shall include
Non-Employee Directors of the Company.
B.RESTRICTED STOCK UNIT AGREEMENT. Subject to Section V.C, each Restricted Stock
Unit grant shall be evidenced by a Restricted Stock Unit Award Agreement that
shall specify the Period(s) of Restriction, the number of Restricted Stock Units
granted, and such other provisions as the Committee may determine.
C.VALUE OF RESTRICTED STOCK UNIT. Each Restricted Stock Unit shall have a value
that is equal to the Fair Market Value of a Share on the date of grant.
D.FORM AND TIMING OF PAYMENT OF RESTRICTED STOCK UNITS. Settlement of vested
Restricted Stock Units may be made in the form of (i) cash, (ii) Shares or
(iii) any combination of both, as determined by the Committee at the time of the
grant of the Restricted Stock Units, in its sole discretion. Subject to Section
XIII, below, vested Restricted Stock Units shall be settled in a lump sum as
soon as administratively practicable after the vesting date, but in no event
later than two and one-half (2 1 / 2 ) months following the vesting date. The
amount of any cash settlement shall be based on the Fair Market Value of the
Restricted Stock Units on the vesting date.
E.DIVIDEND EQUIVALENTS. Each Restricted Stock Unit shall be credited with an
amount equal to the dividends paid on a Share between the date of grant and the
date such Restricted Stock Unit is paid to the Participant (if at all). Dividend
equivalents shall vest, if at all, upon the same terms and conditions governing
the vesting of Restricted Stock Units under the Plan. Payment of the dividend
equivalent shall be made at the same time as payment of the Restricted Stock
Unit and shall be made without interest or other adjustment. If the Restricted
Stock Unit is forfeited, the Participant shall have no right to dividend
equivalents.
F.VOTING RIGHTS. The holders of Restricted Stock Units shall have no voting
rights.
G.NONTRANSFERABILITY. Restricted Stock Units may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by laws of descent and distribution.
H.TERMINATION OF EMPLOYMENT BY A PARTICIPANT WHO IS AN EMPLOYEE. With respect to
a Participant who is an Employee, each Restricted Stock Unit Award Agreement
shall set forth the extent to which the Participant shall have the right to
receive nonvested Restricted Stock Units following termination of the
Participant's employment with the Company. Such provisions shall be determined
in the sole discretion of the Committee, shall be included in the Award
Agreement entered into with each Participant, need not be uniform among all
Restricted Stock Units issued pursuant to the Plan and may reflect distinctions
based on the reasons for termination of employment.
I.ADDITIONAL PROVISIONS RELATED TO RESTRICTED STOCK UNITS TO NON-EMPLOYEE
DIRECTORS. Provisions analogous to those in Section VIII.H.1, VIII.H.3 and
VIII.H.4 shall apply to the grant of Restricted Stock Units to Non-Employee
Directors.
X.PERFORMANCE UNITS AND PERFORMANCE SHARES
A.GRANT OF PERFORMANCE UNITS/SHARES. Subject to the terms of the Plan,
Performance Units and/or Performance Shares may be granted to Participants in
such amounts and upon such terms, and at any time and from time to time, as
shall be determined by the Committee.

10

--------------------------------------------------------------------------------




B.PERFORMANCE UNIT/SHARE AGREEMENT. Subject to Section V.C, each Performance
Unit or Performance Share grant shall be evidenced by a Performance Unit or
Performance Share Award Agreement, as the case may be, that shall specify the
number of Performance Units or Performance Shares granted and such other
provisions as the Committee may determine.
C.VALUE OF PERFORMANCE UNITS/SHARES. Each Performance Unit shall have an initial
value that is established by the Committee at the time of grant. Each
Performance Share shall have an initial value equal to the Fair Market Value of
a Share on the date of grant. The Committee shall set performance goals in its
discretion which, depending on the extent to which they are met, will determine
the number and/or value of Performance Units/Shares that will be paid out to the
Participant. For purposes of this Article X, the time period during which the
performance goals must be met shall be called a “Performance Period.”
D.EARNING OF PERFORMANCE UNITS/SHARES. Subject to the terms of this Plan, after
the applicable Performance Period has ended, the holder of Performance
Units/Shares shall be entitled to receive payout on the number and value of
Performance Units/Shares earned by the Participant over the Performance Period,
to be determined as a function of the extent to which the corresponding
performance goals have been achieved.
E.FORM AND TIMING OF PAYMENT OF PERFORMANCE UNITS/SHARES. Payment of earned
Performance Units/Shares shall be made in a single lump sum following the close
of the applicable Performance Period. Subject to the terms of this Plan, the
Committee, in its sole discretion, may pay earned Performance Units/Shares in
the form of cash or in Shares (or in a combination thereof) which have an
aggregate Fair Market Value equal to the value of the earned Performance
Units/Shares at the close of the applicable Performance Period. Such Shares may
be granted subject to any restrictions deemed appropriate by the Committee. The
determination of the Committee with respect to the form of payout of such Awards
shall be set forth in the Award Agreement pertaining to the grant of the Award.
Payment shall be made no later than two and one-half (2½) months following the
close of the Performance Period.
F.SEPARATION FROM SERVICE DUE TO DEATH OR DISABILITY. In the event the
Participant incurs a Separation From Service by reason of death or Disability
during a Performance Period, the Participant shall not receive a payout of the
Performance Units/Shares, unless determined otherwise by the Committee or set
forth in the Participant's Award Agreement.
Payment of earned Performance Units/Shares shall be made at a time specified by
the Committee in its sole discretion and set forth in the Participant's Award
Agreement.
G.TERMINATION OF SERVICE FOR OTHER REASONS. In the event that a Participant
incurs a Separation from Service for any reason other than those reasons set
forth in Section X.F. herein, the Award Agreement shall set forth the extent to
which the Participant shall have the right to receive a payout of the
Performance Units/Shares following termination of the Participant's service with
the Company; provided, however, that in no event shall the Participant have the
right to receive any payout unless the relevant performance goals have been
achieved. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement entered into with each
Participant, need not be uniform among all Performance Units/Shares issued
pursuant to the Plan and may reflect distinctions based on the reasons for
termination of service..
H.NONTRANSFERABILITY. Performance Units/Shares may not be sold, transferred,
pledged, assigned or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, a Participant's rights under
the Plan shall be exercisable during the Participant's lifetime only by the
Participant or the Participant's legal representative.
I.NO STOCKHOLDER RIGHTS. Participants shall not have stockholder rights with
respect to Performance Share/Units and will therefore not be entitled to receive
any dividends declared with respect to Shares which have been earned in
connection with grants of Performance Units and/or Performance Shares, but not
yet distributed to Participants, nor shall Participants have voting rights with
respect to such Shares. For purposes of clarity, nothing in the preceding
sentence shall be deemed to prohibit the Committee from providing for dividend
equivalent rights with respect to Performance Shares/Units in any Award
Agreement.
XI.PERFORMANCE MEASURES
Unless and until the Committee proposes for stockholder vote and the Company's
stockholders approve a change in the general performance measures set forth in
this Article XI, the attainment of which may determine the degree of payout
and/or vesting with respect to Awards to Covered Employees which measures are
designed to qualify for the Performance-Based Exception, the performance
measure(s) to be used as determined in the Committee's discretion for purposes
of such grants may be measured (i) on a total basis, on a per Mcf or BOE
equivalent basis (mcf or barrels equivalent for gas and oil), on a per share
basis, or on such other measurement basis as may be determined by the Committee,
and/or (ii) at the Company, Subsidiary, Affiliate or operating unit level,
and/or (iii) on an absolute or a comparative basis against the Company's
internal targets, the Company's competitors, the industry or some other
comparator group. The measures shall be chosen from among the following: net
income either before

11

--------------------------------------------------------------------------------




or after taxes (including adjusted net income), share price, earnings per share
(basic or diluted), total stockholder return, return on assets, return on
equity, operating income, return on capital or investment, cash flow or adjusted
cash flow, economic value added, debt level, cost reduction targets, equity
ratios, capital efficiency (adjusted EBITDA divided by production and divided by
average funding and development cost), coverage ratio (adjusted
EBITDAX/interest), EBITDA or EBIDTA margin, operating and general and
administrative expense (the sum of total lease operating expense, exploration
general and administrative expense and corporate general and administrative
expense), average reserve replacement ratio (the sum of extensions and
discoveries, revisions in previous estimates and purchase of reserves divided by
the sum of the same), production or production growth, oil and gas reserves or
growth in reserves, oil and gas reserve additions, and costs of finding oil and
gas reserves.
The Committee shall have the discretion to adjust the determinations of the
degree of attainment of the preestablished performance goals; provided, however,
that Awards which are designed to qualify for the Performance-Based Exception,
and which are held by Covered Employees, may not be adjusted upward (the
Committee shall retain the discretion to adjust such Awards downward).
In the event that applicable tax and/or securities laws or exchange listing
standards change to permit Committee discretion to alter the governing
performance measures without obtaining stockholder approval of such changes, the
Committee shall have sole discretion to make such changes without obtaining
stockholder approval. In addition, in the event that the Committee determines
that it is advisable to grant Awards which shall not qualify for the
Performance-Based Exception, the Committee may make such grants without
satisfying the requirements of Code Section 162(m).
In the case of any Award which is granted subject to the condition that a
specified performance measure be achieved, no payment under such Award shall be
made prior to the time that the Committee certifies in writing that the
performance measure has been satisfied, in accordance with Internal Revenue
Service requirements. No such certification is required, however, in the case of
an Award that is based solely on an increase in the value of a Share from the
date such Award was made.
XII.
BENEFICIARY DESIGNATION

Each Participant under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under the Plan is to be paid in case of his or her death before he or
she receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Company, and will be effective only when filed by the Participant in writing
with the Company during the Participant's lifetime. In the absence of any such
designated beneficiary, benefits remaining unpaid at the Participant's death
shall be paid to the Participant's estate.
XIII.
DEFERRALS

The Committee may permit or require a Participant to defer such Participant's
receipt of the payment of cash or the delivery of Shares that would otherwise be
due to such Participant by virtue of the exercise of an Option or SAR, the lapse
or waiver of restrictions with respect to Restricted Stock or Restricted Stock
Units, or the satisfaction of any requirements or goals with respect to
Performance Units/Shares. If any such deferral election is required or
permitted, the Committee shall, in its sole discretion, establish rules and
procedures for such payment deferrals, provided, however, all deferrals shall be
designed to be made in accordance with all applicable requirements of Code
Section 409A or any guidance promulgated thereunder.
XIV.
RIGHTS OF EMPLOYEES

A.EMPLOYMENT. Nothing in the Plan shall interfere with or limit in any way the
right of the Company to terminate any Participant's employment at any time, nor
confer upon any Participant any right to continue in the employ of the Company.
B.PARTICIPATION. No Employee shall have the right to be selected to receive an
Award under this Plan or, having been so selected, to be selected to receive a
future Award.
XV.AMENDMENT, MODIFICATION, TERMINATION AND ADJUSTMENTS
A.AMENDMENT, MODIFICATION, AND TERMINATION. Subject to the terms of the Plan,
the Board, upon recommendation of the Committee, may at any time and from time
to time, alter, amend, suspend or terminate the Plan in whole or in part for any
purpose which the Committee deems appropriate and consistent with Code
Section 409A; provided, however, no amendment shall, without shareholder
approval, (i) materially increase the benefits accruing to Participants under
the Plan; (ii) materially increase the number of securities which may be issued
under the Plan; or (iii) materially modify the requirements for participation in
the Plan.
Except in connection with a corporate transaction involving the Company
(including, without limitation, any stock dividend, stock split, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, combination, or exchange of shares), the terms of
outstanding Awards may not be amended to reduce the exercise price of

12

--------------------------------------------------------------------------------




outstanding Options or SARs or cancel outstanding Options or SARs in exchange
for cash, other awards or Options or SARs with an exercise price that is less
than the exercise price of the original Options or SARs without shareholder
approval.
B.ADJUSTMENT OF AWARDS UPON THE OCCURRENCE OF CERTAIN UNUSUAL OR NONRECURRING
EVENTS. The Committee may make adjustments in the terms and conditions of, and
the criteria included in, Awards in recognition of unusual or nonrecurring
events (including, without limitation, the events described in Section IV.C.
hereof) affecting the Company or the financial statements of the Company or of
changes in applicable laws, regulations or accounting principles, whenever the
Committee determines that such adjustments are appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan; provided that unless the Committee determines
otherwise, no such adjustment shall be authorized to the extent that such
authority would be inconsistent with the Plan or Awards meeting the requirements
of Code Sections 162(m) and 409A, as from time to time amended.
C.AWARDS PREVIOUSLY GRANTED. Notwithstanding any other provision of the Plan to
the contrary (but subject to Section XV.B. hereof), no termination, amendment or
modification of the Plan shall adversely affect in any material way any Award
previously granted under the Plan without the written consent of the Participant
holding such Award.
D.COMPLIANCE WITH CODE SECTION 162(m). At all times when Code Section 162(m) is
applicable, all Awards granted under this Plan shall comply with the
requirements of Code Section 162(m); provided, however, that in the event the
Committee determines that such compliance is not desired with respect to any
Award or Awards available for grant under the Plan, then compliance with Code
Section 162(m) will not be required. In addition, in the event that changes are
made to Code Section 162(m) to permit greater flexibility with respect to any
Award or Awards available under the Plan, the Committee may, subject to this
Article XV, make any adjustments it deems appropriate consistent with the
changes made to Code Section 162(m).
XVI.PAYMENT OF PLAN AWARDS AND CONDITIONS THEREON
A.EFFECT OF COMPETITIVE ACTIVITY. Anything contained in the Plan to the contrary
notwithstanding, unless otherwise covered in an employment or other agreement by
and between the Company and the Participant or in any applicable severance or
similar plan sponsored by the Company, with respect to any Participant who is an
Employee, if the employment of any Participant shall terminate, for any reason
other than death, while any Award to such Participant is outstanding hereunder,
and such Participant has not yet received the Shares covered by such Award or
otherwise received the full benefit of such Award, such Participant, if
otherwise entitled thereto, shall receive such Shares or benefit only if, during
the entire period from the date of such Participant's termination to the date of
such receipt, such Participant shall have earned such Award by: (i) making
himself or herself available, upon request, at reasonable times and upon a
reasonable basis, to consult with, supply information to, and otherwise
cooperate with the Company or any Subsidiary or Affiliate thereof with respect
to any matter that shall have been handled by him or her or under his or her
supervision while he or she was in the employ of the Company or of any
Subsidiary or Affiliate thereof; and (ii) refraining from engaging in any
activity within any county or parish, or adjacent to any county or parish, in
which the Company owns any oil and gas interests that is directly or indirectly
in competition with any gas, exploration and production activities, including
oil and gas leasing or drilling activities of the Company or any Subsidiary or
Affiliate thereof for a period of one (1) year following his or her termination
of employment.
B.NONFULFILLMENT OF COMPETITIVE ACTIVITY CONDITIONS; WAIVERS UNDER THE PLAN. In
the event of a Participant's nonfulfillment of any condition set forth in
Section XVI.A. hereof, such Participant's rights under any Award shall be
forfeited and canceled forthwith; provided, however, that the nonfulfillment of
such condition may at any time (whether before, at the time of, or subsequent to
termination of employment) be waived by the Committee upon its determination
that in its sole judgment there shall not have been and will not be any
substantial adverse effect upon the Company or any Subsidiary or Affiliate
thereof by reason of the nonfulfillment of such condition.
XVII.CHANGE IN CONTROL
A.TREATMENT OF EXISTING AWARDS. With respect to Awards existing as of the
Effective Date, unless otherwise provided in an applicable Award Agreement, the
Change in Control provisions set forth in the Plan as in effect on the date such
Awards were granted shall govern the treatment of such Awards upon a Change in
Control.
B.TREATMENT OF NEW AWARDS. With respect to Awards granted on and after the
Effective Date, unless otherwise provided in an applicable Award Agreement, in
the event of a Change in Control, the Board or the Committee (as applicable)
shall have full discretion to take whatever actions it deems necessary or
appropriate with respect to outstanding Awards, including, but not limited to:
(i) to provide for full or partial accelerated vesting of any Award or portion
thereof, either immediately prior to such Change in Control or on such terms and
conditions following the Change in Control (such as a termination without cause)
as the Board or the Committee determine in their sole and absolute discretion,
(ii) to provide for the assumption of such Awards (or portions thereof) or the
substitution of such Awards (or portions thereof) with similar awards of the
surviving or acquiring Company, in a manner designed to comply with Section 409A
of the Code, (iii) to provide for the cash out and cancellation of any Award (or
portion thereof) immediately prior to such Change in Control, which cash out may
(in a manner designed to

13

--------------------------------------------------------------------------------




comply with Code Section 409A) be subject to any escrow, earn-out or other
contingent or deferred payment arrangement that is contemplated by such Change
in Control, and (iv) take any other actions as the Board or Committee deem
necessary or advisable in connection with such Change in Control transaction;
provided, however, that in the event the surviving or acquiring company does not
assume the outstanding Awards (or portions thereof) or substitute similar stock
awards for those outstanding under the Plan as of the Change in Control, then
(i) the vesting and exercisability (if applicable) of all Awards (or portions
thereof) shall be accelerated in full immediately prior to such Change in
Control, and (ii) such outstanding Awards (or portions thereof) shall terminate
and/or be payable upon the occurrence of the Change in Control. The Board or the
Committee, as applicable, may take different actions with respect to different
Participants under the Plan, different Awards under the Plan, and different
portions of Awards granted under the Plan.
XVIII.TAX PROVISIONS
A.TAX WITHHOLDING. The Company shall have the power and the right to deduct or
withhold, or require a Participant who is an Employee to remit to the Company,
an amount sufficient to satisfy federal, state and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of this Plan.
B.SHARE WITHHOLDING. With respect to withholding required upon the exercise of
Options or SARs, upon the lapse of restrictions on Restricted Stock or
Restricted Stock Units, upon achievement of the performance goals on Performance
Shares or Performance Units or upon any other taxable event arising as a result
of Awards granted hereunder, Participants who are Employees may elect, subject
to the approval of the Committee, to satisfy the withholding requirement, in
whole or in part, by having the Company withhold Shares having a Fair Market
Value on the date the tax is to be determined no more than the minimum statutory
tax which could be imposed on the transaction. All such elections shall be
irrevocable, made in writing, and signed by the Participant, and shall be
subject to any restrictions or limitations that the Committee, in its sole
discretion, deems appropriate.
C.REQUIREMENT OF NOTIFICATION OF CODE SECTION 83(b) ELECTION. If any
Participants shall make an election under Code Section 83(b) (to include in
gross income in the year of transfer the amounts specified in Code
Section 83(b)) or under a similar provisions of the laws of a jurisdiction
outside the United States, such Participant shall notify the Company of such
election within ten (10) days after filing notice of the election with the
Internal Revenue Service or other government authority, in addition to any
filing and notification required pursuant to regulations issued under Code
Section 83(b) or other applicable provision.
D.REQUIREMENT OF NOTIFICATION UPON DISQUALIFYING DISPOSITION UNDER CODE SECTION
421(b). If any Participant shall make any disposition of shares of stock
delivered pursuant to the exercise of an Incentive Stock Option under the
circumstances described in Code Section 421(b) (relating to certain
disqualifying dispositions), such Participant shall notify the Company of such
disposition within ten (10) days thereof.
XIX.INDEMNIFICATION
Each person who is or shall have been a member of the Committee, or of the
Board, shall be indemnified and held harmless by the Company against and from
any loss, cost, liability or expense that may be imposed upon or reasonably
incurred by him or her in connection with or resulting from any claim, action,
suit or proceeding to which he or she may be a party or in which he or she may
be involved by reason of any action taken or failure to act under the Plan and
against and from any and all amounts paid by him or her in settlement thereof,
with the Company's approval, or paid by him or her in satisfaction of any
judgment in any such action, suit or proceeding against him or her, provided he
or she shall give the Company an opportunity, at its own expense, to handle and
defend the same before he or she undertakes to handle and defend it on his or
her own behalf. The foregoing right of indemnification shall not be exclusive of
any other rights of indemnification to which such persons may be entitled under
the Company's Articles of Incorporation or Bylaws, as a matter of law or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.
XX.
SUCCESSORS

All obligations of the Company under the Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation or otherwise, of all or substantially all of the business
or assets of the Company.
XXI.
LEGAL CONSTRUCTION

A.GENDER AND NUMBER. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.
B.SEVERABILITY. In the event any provision of the Plan shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

14

--------------------------------------------------------------------------------




C.REQUIREMENTS OF LAW. The granting of Awards and the issuance of Shares under
the Plan shall be subject to all applicable laws, rules and regulations, and to
such approvals by any governmental agencies or national securities exchanges as
may be required.
D.SECURITIES LAW COMPLIANCE. With respect to Insiders, transactions under this
Plan are intended to comply with all applicable conditions of Rule 16b-3 or its
successors under the Exchange Act. To the extent any provision of the Plan or
action by the Committee fails to so comply, it shall be deemed null and void, to
the extent permitted by law and deemed advisable by the Committee.
E.CODE SECTION 409A COMPLIANCE. Notwithstanding any other provision of this Plan
to the contrary, all Awards under this Plan that are subject to Code
Section 409A shall be designed and administered in a manner that is intended to
avoid the imposition of tax or penalties under Code Section 409A. Accordingly,
Awards under this Plan that are subject to Code Section 409A shall be designed
to comply with the following requirements, as applicable.
1.
Distribution to Specified Employees Upon Separation from Service. To the extent
that payment under an Award which is subject to Code Section 409A is due to a
Specified Employee on account of the Specified Employee's Separation from
Service from the Company or its Affiliate or Subsidiary, such payment shall be
delayed until the first day of the seventh (7th) month following such Separation
from Service (or as soon as practicable thereafter) or such earlier time as may
be permitted under Code Section 409A. The Committee, in its discretion, may
provide in the Award document for the payment of interest at a rate set by the
Committee for such six-month period. In the event that a payment under an Award
is exempt from Code Section 409A, payment shall be made to a Specified Employee
without any such six-month delay.

2.
No Acceleration of Payment. To the extent that an Award is subject to Code
Section 409A, payment under such Award shall not be accelerated from the date(s)
specified in the Award documents as of the date of grant.

3.
Subsequent Delay in Payment. To the extent that an Award is subject to Code
Section 409A, payment under such Award shall not be deferred beyond the dates
specified in the Award document as of the date of grant, unless the Committee or
Participant, as the case may be, makes the decision to delay payment at least
one year prior to the scheduled payment date, and payment is delayed at least
five (5) years.

4.
No Liability. Notwithstanding anything to the contrary in this Plan, in no event
shall the Company, the Board, the Committee, or any of their respective agents,
assigns, or representatives have any liability to any Plan Participant for any
taxes, penalties, or interest assessed against such Participant as a result of
the application of Code Section 409A to any Award made hereunder.

F.GOVERNING LAW. To the extent not preempted by federal law, the Plan, and all
agreements hereunder, shall be construed in accordance with and governed by the
laws of the State of Colorado.






/s/ James M. Trimble    
James M. Trimble
Chief Executive Officer and President









15